Citation Nr: 9925011	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from August 1967 to August 
1969 and from October 3, to November 20, 1978.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 1994 and March 1996 the case was 
remanded for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in December 1985, the RO denied the 
appellant's claim of entitlement to service-connection for 
arthritis.  He was notified of the decision by letter dated 
in January 1986, but a timely appeal was not received.  

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for arthritis in December 1985 is not new and 
material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & 
Supp. 1996); 38 C.F.R. § 3.156(a) (1998).

2.  The December 1985 rating decision denying service 
connection for arthritis is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 
38 C.F.R. 3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran sought service connection for claimed arthritis 
in August 1985.  In a December 1985 rating decision, the RO 
denied service connection for the disorder.  The RO notified 
the veteran of that decision but he did not initiate an 
appeal.  Therefore, the RO's decision of December 1985 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence that was of record when the RO previously denied 
service connection for arthritis in 1985 may be briefly 
summarized.  The service medical records show that the 
veteran was hospitalized in July 1968, with a 5-day history 
of a sore throat, cough, and general malaise.  X-rays and 
laboratory studies were negative. He was treated with 
Prednisone, and his condition resolved.  The diagnosis was 
acute nonspecific generalized arthritis, etiology unknown.  
In September 1968, the appellant was seen for complaints of 
pain in the back and legs. There was no muscle spasm or 
limitation of motion.  At time of separation in 1969, 
additional complaints of joint pain were not recorded.  
Arthritis was not reported.

VA medical records from 1975 and 1976 reflected treatment for 
complaints of pain in the back, wrists and knees.  The 
records referred to a history of arthritis.  The diagnosis in 
August 1976 was severe psychophysiological problem.  

Service medical records from the veteran's brief second 
period of service show that the veteran was discharged for 
pre-existing early mild rheumatoid arthritis.  It was noted 
that the veteran gave a history that recurrent polyarthritis 
had its onset in 1968.  

The RO denied the veteran's claim stating that in-service 
arthritis was acute in nature and that chronic arthritis was 
not shown at time of separation or post service until early 
October 1978, when early mild rheumatoid arthritis was 
thought to be present.

In support of his claim to reopen the issue of service 
connection for arthritis, the veteran submitted a December 
1980 examination report from Mercy Hospital.  VA medical 
records dated from November 1989 to November 1998 were added 
to the record.  The treatment records are negative for a 
medical opinion linking the degenerative changes to the 
veteran's active service.  

February and March 1990 treatment records from the King/Drew 
Medical Center are negative for complaints, symptoms or 
findings regarding arthritis except for a February X-ray 
report that notes the decrease in disc space at C3-C4 and C4-
C5 secondary to degenerative changes.  

Treatment records dated from November 1989 to September 1990 
from Martin Luther King Jr. General Hospital concern 
unrelated conditions and are negative for medical opinions 
linking the veteran's arthritis to his active service.  

July 1990 treatment records from the St. Francis Medical 
Center include an X-ray report that notes narrowing of the 
C3-C4 and C4-C5 disc spaces with osteoarthritic lipping.  The 
conclusion was C3-C4 and C4-C5 spondylosis.  The physician's 
diagnosis was cervical arthritis, muscle sprain.  No link was 
noted between the veteran's active service and his cervical 
arthritis.  The remaining treatment notes concern unrelated 
conditions.  

At a personal hearing in November 1991, the veteran testified 
that the onset of this disorder was in July 1968.  After his 
arthritic pain was resolved, he was offered a disability 
discharge that he turned down.  He was advised that this 
disability would reappear, and he said that there were 
periodic reoccurrences during service.  Post service, he 
still experienced problems and when he reentered service, he 
was profiled and discharged.  He testified specifically that 
he was treated at various County Hospitals in Michigan in the 
1970's, including Mercy Hospital in Ann Arbor, and then at 
the VA Medical Centers in Ann Arbor and Battle Creek from 
1975.  At the time of the hearing, he was under treatment for 
multiple joints, to include the back and neck.

Following a VA orthopedic examination report of September 
1994, the diagnoses were degenerative joint disease of 
fingers and claw toe of the left fourth proximal 
interphalangeal joint.

A letter dated in September 1995 from the Harbor-UCLA Medical 
Center (Harbor) states that there was no indication that the 
veteran received treatment for arthritis at Harbor from 1969 
through 1975.

During a November 1998 VA orthopedic examination, the 
examiner found significantly reduced range of motion only on 
lateral rotation of the lumbar spine and neck.  The X-rays 
were essentially normal except for some degenerative changes 
of the fourth DIP, L4-L5 and L5-S1.  Decreased disc spaces 
were seen at C5-C6 and C6-C7 and osteophytes were present at 
C2 through C7.  The examiner stated that there was no 
evidence of rheumatoid arthritis or other connective tissue 
disease.  He also noted that the 1:40 rheumatoid factor found 
in service was a very low titer and that it was likely 
insignificant.  The examiner also diagnosed degenerative 
disease of the lumbar spine and cervical spine with 
significant limitation of motion of lumbar and cervical 
movement.

The examiner stated that it was difficult to say exactly what 
the etiology of the veteran's 1968 problem was.  However, he 
declined to make any connection between the veteran's active 
service and the degenerative changes noted during the 
examination.  

The evidence submitted since the December 1985 rating 
decision has been reviewed.  Although the veteran asserts 
that his arthritis was caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
While the veteran is competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  None of the medical 
evidence submitted since the December 1985 rating action 
links the veteran's arthritis to his active service.  

Thus, the additional evidence, which, for the most part is 
new, it is not material, and even if viewed in the context of 
all the evidence, both new and old, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, after a careful and thorough 
review of the record, it is concluded that the evidence is 
not material to reopen the claim, even under the more liberal 
standard announced in Hodge.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for arthritis, the appeal is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals





